BRETT, Judge
(specially concurring):
I concur in this decision for the reason the State did prove sufficient facts to show that there must have been some scheme or plan, cooperation and concert of action between the two men, in the manner of distributing the contraband otherwise, this defendant would have disclaimed any knowledge of the contraband offered for sale. Instead, defendant quoted prices and arranged the distribution between Ray Williams and Officer Rowell. Absent any proof to the contrary, the jury was left to conclude that there was a sharing of profits between the two men.
BLISS, P. J., concurs.
BRETT, J., specially concurring.